DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-4, 6-7, 11-14, 20-24, 27-18 and 31-44 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-7, 11-14, 20-24, 27-18 and 31-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claims 1 and 20 recite “a reset manager for initiating a reset of the first IP agent by implementing a reset negotiation to enable the first IP agent to become transaction-ready independent of other IP agents among the plurality of IP agents.” Based on the specification, the reset manager does not initiate a reset by a reset negotiation. The specification describes in Fig. 10 and paragraphs [0146-0154] that the reset manager first flags a malfunctioning IP agent (Fig. 10 (1005)), issues a reset instruction to the malfunctioning IP agent (Fig. 10 (1006)) which would be considered the initiation of reset.  Then, the link between the IP agent and the interconnect is reset (Fig. 10 (1007)) and “the malfunctioning IP agent 14 initiates its reset routine in response to the instruction received over the interconnect 802” ([0153]). Then, after all of this occurs the IP Agent is ready for “negotiating with the interconnect 802, as described above with regard to Fig. 9” [0153]. While the reset negotiation is part of the process of making the device transaction ready after a reset, according to the specification and the Figs. 9-10, it is not involved in initiating the reset. The flag getting set that indications an IP Agent is malfunctioning and the reset instruction sent by the reset manager are what initiates the reset of the IP Agent.  Therefore new matter has been added and claims 1, 3-4, 6-7, 11-14, 20-24, 27-18 and 31-44 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-4, 6-7, 11-14, 20-24, 27-18 and 31-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-4, 6-7, 11-14, 20-24, 27-18 and 31-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  flagging the malfunction IP agent and issuing a reset instruction for the IP agent to initiate its reset routine.
Claims 1 and 20 recite “a reset manager for initiating a reset of the first IP agent by implementing a reset negotiation to enable the first IP agent to become transaction-ready independent of other IP agents among the plurality of IP agents.” Based on the specification, the reset manager does not initiate a reset by a reset negotiation. The specification describes in Fig. 10 and paragraphs [0146-0154] that the reset manager first flags a malfunctioning IP agent (Fig. 10 (1005)), issues a reset instruction to the malfunctioning IP agent (Fig. 10 (1006)) which would be considered the initiation of reset.  Then, the link between the IP agent and the interconnect is reset (Fig. 10 (1007)) and “the malfunctioning IP agent 14 initiates its reset routine in response to the instruction received over the interconnect 802” ([0153]). Then, after all of this occurs the IP Agent is ready for “negotiating with the interconnect 802, as described above with regard to Fig. 9” [0153].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, 11-14, 20-24, 27-18 and 31-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHERI L HARRINGTON/           Examiner, Art Unit 2187                                                                                                                                                                                             
September 3, 2021

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187